Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 15, 2022

                                    No. 04-20-00361-CV

   Rogelio DE HOYOS, Dianaly De Hoyos, San Juanita Garcia, RDH Cattle Co., RDH Site
                     Concrete Company and all other Occupants,
                                   Appellants

                                             v.

 Jose Luis CRUZ, Individually and as the Independent Administrator of the Estate of Enedina
                                           Cruz,
                                          Appellee

                        From the County Court, Brooks County, Texas
                                Trial Court No. 20-01217-CV
                         The Honorable Eric Ramos, Judge Presiding


                                       ORDER
Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Liza A. Rodriguez, Justice

       Appellants’ motion for rehearing is DENIED.


       It is so ORDERED on this 15th day of February, 2022.

                                                                      PER CURIAM



       ATTESTED TO: _______________________________
                    MICHAEL A. CRUZ, Clerk of Court